Citation Nr: 0306118	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for residuals of an avulsion fracture of the distal tip of 
the right fifth finger and a fracture of the mid and proximal 
shaft of the right fourth metacarpal, with nerve damage to 
the dorsal cutaneous branch of the right ulnar nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 and February 1999 decision by 
the RO in Cleveland, Ohio.


REMAND

The veteran seeks entitlement to an increased rating for the 
right hand disability described above, which is currently 
evaluated as 30 percent disabling. 

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

This case was remanded to the RO in March 2000, and 
physically returned to their control in April 2000.  The 
Board finds that despite the fact that this file was in the 
RO's possession until December 2002, giving the RO ample 
opportunity to fulfill the requirements of the VCAA, the RO 
did not provide the veteran and his representative with 
either notice of the VCAA or adequate notice of the 
information and evidence needed to substantiate his claim, 
and that this lack of notice constitutes a violation of his 
due process rights.  Hence, this case must be remanded to the 
RO so that the veteran and his representative may be provided 
with such notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.

2.  The RO should then review the claim 
for entitlement to a disability rating 
greater than 30 percent for residuals of 
an avulsion fracture of the distal tip of 
the right fifth finger and a fracture of 
the mid and proximal shaft of the right 
fourth metacarpal, with nerve damage to 
the dorsal cutaneous branch of the right 
ulnar nerve.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




